Citation Nr: 0939829	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  05-03 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Pittsburgh, Pennsylvania that granted 
service connection for PTSD and assigned a 10 percent rating 
for that disability.  After review by a Decision Review 
Officer (DRO), the Veteran's rating for his PTSD was 
increased to 30 percent effective the date of his claim, 
representing a partial grant of the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his PTSD symptoms are more severe 
than is contemplated by his 30 percent rating for this 
disability.

The Veteran was examined by VA in connection with this claim 
in March 2004, at which time he was diagnosed with PTSD of 
mild to occasionally moderate intensity and assigned a global 
assessment of functioning (GAF) score of 60-65, which denotes 
a range from generally mild symptoms to symptoms slightly 
within the moderate range.  

In April 2004, he was assessed by a Vet Center contracted 
psychologist who noted that the Veteran reported experiencing 
a generally good mood and denied experiencing acute or 
chronic anxiety or flashbacks.  The Veteran reported that he 
was concerned about the amount of time that he spent thinking 
about his experiences in Vietnam, although not all of his 
memories were bad.  He also expressed concern about being 
short tempered and sometimes yelling at people, but he denied 
that this caused him any problems in his work or his 
marriage.  He also expressed some survivor guilt.  The 
psychologist, Dr. S., recommended a brief course of therapy 
to address the Veteran's intrusive thoughts and survivor 
guilt.  

A letter from a private psychiatrist, Dr. L, indicated that 
he evaluated the Veteran in October 2004 at the request of 
Dr. S.  At that time, the Veteran reported awakening multiple 
times per night, being easily started, experiencing episodic 
depression, having paranoid feelings, and drinking 
excessively.  The psychiatrist diagnosed PTSD and prescribed 
an antidepressant.  

The claims file does not contain any further treatment 
records from either Dr. S. or Dr. L., although in March 2005 
the Veteran submitted a written statement in which he 
indicated that he was treated by Dr. S. for "a long time."  
Most records of Vet Center treatment are also not on file.

In his March 2005 written statement, the Veteran claimed that 
he was unable to establish a therapeutic rapport with Dr. S 
and, as a result, minimized his symptoms out of fear of 
embarrassment.  In June 2006, the Veteran submitted another 
written statement indicating that his PTSD symptoms were 
getting worse; he was having greater difficulty getting along 
with people and increasing nightmares.  

In September 2008, the Veteran submitted a record from a 
master's level licensed professional counselor (LPC) at the 
Erie VA Medical Center (VAMC), who opined that the Veteran 
should receive a disability rating higher than 30 percent.  
He reported that he saw the Veteran for treatment on 8 
occasions and that the Veteran was also receiving substance 
abuse treatment from a VA provider.  The counselor reported 
that the Veteran's psychological status was 
"deteriorating," that he had PTSD and Major Depressive 
Disorder, that his substance abuse was secondary to his PTSD, 
and that his GAF score was in the "upper 40s", which 
generally denotes serious symptoms.

The Board notes that the evidence shows that the Veteran was 
treated by mental health and substance abuse counselors at a 
VAMC.  However, these treatment records are not part of the 
claims file, and there is no indication that any attempt was 
made to obtain them.  The Board notes that VA regulations 
provide that VA will make as many requests as are necessary 
to obtain relevant records from a federal department or 
agency, such as a VA medical facility.  VA will end such 
efforts only if it concludes that the records sought do not 
exist, or that further attempts to obtain them would be 
futile. See 38 C.F.R. § 3.159(c) (2). 

Moreover, while the Veteran indicated that he continued 
treatment with Dr. S. for a substantial period of time, there 
is no indication that VA attempted to obtain treatment 
records for any period of time after March 2004.  There is no 
evidence that any attempt was made to obtain additional 
treatment records from Dr. L.  Insofar as these records are 
relevant to assessing the severity of the Veteran's PTSD, VA 
has a duty to make reasonable efforts to obtain them. See 38 
C.F.R 
§ 3.159(c)(1).  

Further, the Board notes that the Veteran's VA examination 
took place in March 2004.  He claims that his symptoms got 
worse since that time, and he submitted a letter from his 
counselor to that effect.  Under these circumstances, the 
Veteran should be afforded a new examination to address the 
current severity of his PTSD symptoms.  See VAOGCPREC 11-95 
(April 7, 1995) (where a claimant asserts to the Board that 
there has been a further increase in the severity of his 
disability subsequent to the RO decision, the duty to assist 
may require that the Board remand the issue for additional 
evidentiary development, including a new examination).

Finally, the record does not show that the Veteran was 
provided with a notice explaining how VA assigns disability 
ratings and effective dates as is required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  This notice error 
should be cured upon remand.

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran 
explaining the need for additional 
evidence regarding his claim in 
accordance with 38 U.S.C.A. §§ 5103 and 
5103A (West 2002 & Supp. 2008).  The 
letter should comply with the guidance 
set forth in Dingess, supra.

2.  The Veteran should be sent a letter 
requesting that he identify all treatment 
that he received for his PTSD since March 
2004.  Records should be obtained from 
all identified treatment providers, with 
his assistance as needed.  The Veteran's 
treatment records should be obtained from 
the Erie VAMC.  If these records are 
unavailable, this fact, and all of the 
RO/AMC's attempts made to obtain these 
records, should be documented in the 
claims file.  Records should also be 
obtained from Dr. S. and Dr. L.  If these 
records cannot be obtained, the claims 
file should document all of the efforts 
that were made to obtain them.  

3.  Thereafter, the Veteran should be 
scheduled for a VA psychiatric 
examination to assess the current 
severity of his PTSD symptoms.  All 
testing or studies deemed necessary 
should be performed.  The claims file 
should be made available for the 
examiner's review in connection with the 
evaluation, and he or she must state that 
that it was reviewed in his or her 
report.  

All clinical manifestations of the 
Veteran's service connected PTSD should 
be reported in detail.  If possible, 
current and past year GAF scores should 
be reported and their significance 
explained.  The examiner should provide 
an opinion concerning the degree of 
occupational and social impairment 
resulting from the Veteran's service 
connected PTSD.  

Additionally, if any psychiatric 
disorder(s) other than PTSD are 
identified, the examiner should explain 
whether these disorders are caused or 
exacerbated by the Veteran's PTSD.  The 
examiner should provide an opinion 
concerning whether the Veteran's alcohol 
abuse is secondary to his PTSD, and 
should fully explain his or her 
conclusion with respect thereto.  If a 
psychiatric disorder unrelated to PTSD is 
identified, the examiner should, to the 
extent possible, differentiate the 
symptoms and level of impairment caused 
by such disorder from those caused by the 
Veteran's PTSD (and any other mental 
disorders associated therewith).   

4.  After completion of the above 
development, the Veteran's claim should 
be readjudicated.  If the determination 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case (SSOC) and given an 
opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


